September 11, 1931. The opinion of the Court was delivered by
Upon reading and considering the petition for a rehearing in this case, the Court is satisfied that a correct conclusion was reached as expressed in the opinion here before filed in this case, but for the purpose of clarifying some of the matters referred to, it is ordered that the opinion here before filed be and the same is hereby withdrawn and the opinion hereto attached substituted therefor as the opinion of the Court in the case. It is further ordered that the remittitur be stayed for a period of ten days from the filing of this order.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES COTHRAN, STABLER, CARTER and BONHAM concur.